                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


RACHEL NICOLE HOFFLER PINKSTON,

      Plaintiff,
v.                                     Case No. 8:18-cv-2651-T-33SPF

UNIVERSITY OF SOUTH FLORIDA BOARD
OF TRUSTEES, RANDY LARSEN, DAVID
MERKLER, JUDY GENSHAFT,
and ERIC EISENBERG,

      Defendants.

________________________________/

                               ORDER

      This matter is before the Court on consideration of pro

se   Plaintiff   Rachel   Nicole       Hoffler   Pinkston’s   Verified

Dispositive Motion for Judgment on the Pleadings (Doc. # 101),

filed on April 18, 2019. Defendant University of South Florida

Board of Trustees (“USFBOT”) filed a response in opposition

on April 30, 2019. (Doc. # 108). Pinkston did not file a

reply, and the time for filing one has ended. For the reasons

that follow, the Motion is denied.

I.    Background

      Pinkston initiated this action on October 29, 2018 (Doc.

# 1), and filed her Amended Verified Complaint on November




                                   1
28, 2018. (Doc. # 7).1 The Amended Verified Complaint asserts

claims for breach of contract and Title IX retaliation against

USFBOT and Defendants Eric Eisenberg, Judy Genshaft, Randy

Larsen, and David Merkler. (Id.).

      Upon the individual Defendants’ motion to dismiss, the

Court   dismissed   the   claims   against   Eisenberg,    Genshaft,

Larsen, and Merkler and terminated them as parties to this

action. (Doc. # 73). Additionally, the Court granted USFBOT’s

motion to dismiss in part, dismissing the breach of contract

claim but allowing the Title IX retaliation claim to survive.

(Doc. # 78).

      USFBOT   filed   its   Answer,   Defenses,   and   Affirmative

Defenses to the Amended Verified Complaint on April 9, 2019.

(Doc. # 90). Pinkston filed the instant Motion on April 18,

2019. (Doc. # 101). USFBOT has responded (Doc. # 108), and

the Motion is ripe for review.

II.   Legal Standard

      “After the pleadings are closed — but early enough not

to delay trial — a party may move for judgment on the

pleadings.” Fed. R. Civ. P. 12(c). “Federal district courts



1 This case is related to a previous case between the majority
of the parties, Pinkston v. Univ. of S. Fla. Bd. of Trs. et
al., 8:15-cv-1724-T-33TBM.


                                   2
have applied a ‘fairly restrictive standard in ruling on

motions for judgment on the pleadings.’” ThunderWave, Inc. v.

Carnival Corp., 954 F. Supp. 1562, 1564 (S.D. Fla. 1997)

(quoting Bryan Ashley Int’l, Inc. v. Shelby Williams Indus.,

Inc., 932 F. Supp. 290, 291 (S.D. Fla. 1996)). “Judgment on

the pleadings is appropriate where there are no material facts

in dispute and the moving party is entitled to judgment as a

matter of law.” Cannon v. City of West Palm Beach, 250 F.3d

1299, 1301 (11th Cir. 2001);           see   also   Hawthorne v. Mac

Adjustment,   Inc.,   140   F.3d   1367,     1370   (11th   Cir.   1998)

(“Judgment on the pleadings is appropriate when there are no

material facts in dispute, and judgment may be rendered by

considering the substance of the pleadings and any judicially

noticed facts.”).

     “A motion for judgment on the pleadings is governed by

the same standard as a Rule 12(b)(6) motion to dismiss.”

StoneEagle Servs., Inc. v. Pay-Plus Sols., Inc., No. 8:13-

cv-2240-T-33MAP, 2015 WL 518852, at *1 (M.D. Fla. Feb. 9,

2015)(citations omitted); ThunderWave, 954 F. Supp. at 1564

(“The standard of review for Rule 12(b)(6) and Rule 12(c)

motions are identical.” (citations omitted)). “In determining

whether a party is entitled to judgment on the pleadings,

[the Court] accept[s] as true all material facts alleged in


                                   3
the non-moving party’s pleading, and [the Court] view[s]

those facts in the light most favorable to the non-moving

party.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th

Cir. 2014).

     “If, on a motion under . . . 12(c), matters outside the

pleadings are presented to and not excluded by the court, the

motion must be treated as one for summary judgment under Rule

56.” Fed. R. Civ. P. 12(d). “‘The court has a broad discretion

when deciding whether to treat a motion [for judgment on the

pleadings] as a motion for summary judgment even though

supplementary materials are filed by the parties and the court

is not required to take cognizance of them.’” StoneEagle

Servs., 2015 WL 518852, at *2 (citations omitted). Here, the

Court will consider only the Amended Verified Complaint, the

Answer, Defenses, and Affirmative Defenses, and any exhibits

attached to these pleadings.

III. Analysis

     Pinkston claims that she is entitled to judgment on the

pleadings because USFBOT admitted paragraphs 9-15 and 17-20

of the Amended Verified Complaint by failing to respond to

them in its Answer. (Doc. # 101 at 4). She also argues that

USFBOT’s Answer “is another example of Defendant’s Bad Faith

action and willingness to misrepresent Court Orders.” (Id. at


                               4
5). Additionally, Pinkston devotes a large portion of her

Motion    to   discussing   USFBOT’s     defenses     and   affirmative

defenses. (Id. at 5-9). Pinkston argues that these defenses

and affirmative defenses are variously “waived,” “without

merit,” and “false,” and that each defense fails because it

“does    not   specify   [to]   which   numbered     paragraph    in   the

complaint it corresponds.” (Id.).

     Pinkston’s     arguments    are    frivolous,    and   she   is   not

entitled to judgment on the pleadings. Paragraphs 9-15 and

17-20 of the Amended Verified Complaint are the allegations

listed under Count I for breach of contract. (Doc. # 7 at 2-

4). As Pinkston well knows, this Court dismissed Count I back

on March 28, 2019, on the ground that USFBOT is immune from

suit. (Doc. # 78 at 7-10). Because Count I was dismissed,

USFBOT was not obligated to admit or deny the allegations

under Count I in its Answer. See Peper v. Dep’t of Agric. of

U.S., No. CIV.A.04-CV-01382ZLW, 2008 WL 1744578, at *2 (D.

Colo. Apr. 11, 2008)(“In their Answer, Defendants clearly

state that these claims have previously been dismissed by the

Court, and they therefore make no response, as none is

required.”). And in any event, USFBOT’s Answer specifically

“denies any and all allegations set forth in [the] Amended




                                   5
Verified Complaint that have not been specifically admitted

above.” (Doc. # 90 at 12).

     In short, USFBOT’s Answer addresses all the general

factual allegations and the allegations under Count II — the

only remaining claim in this case — and denies any other

allegations not specifically admitted. (Id. at 1-12). Thus,

the Answer is sufficient, and USFBOT has not admitted the

allegations of paragraphs 9-15 and 17-20.

     Furthermore,   Pinkston   utterly   fails   to   support   her

request for judgment on the pleadings. She does not specify

the allegations USFBOT actually admitted in its Answer or how

these admitted allegations establish that USFBOT violated

Title IX as a matter of law. In any event, the pleadings

before the Court do not support judgment in Pinkston’s favor.

Rather, upon reviewing both pleadings and — because USFBOT is

the non-moving party — accepting as true all material facts

alleged in the Answer, the Court finds that there are disputed

material facts concerning the Title IX retaliation claim

against USFBOT. Indeed, USFBOT denied the majority of the

allegations under Count II of the Verified Amended Complaint.

(Id. at 3-8).

     Nor do Pinkston’s arguments concerning the applicability

of various affirmative defenses (Doc. # 101 at 5-9) support


                               6
her request for judgment on the pleadings. First, Pinkston

fails to cite any relevant authority to support her argument

that each defense or affirmative defense fails. Second, the

Court finds that each defense is sufficiently pled and gives

Pinkston fair notice of the nature of USFBOT’s defenses and

the issues USFBOT intends to raise as the case proceeds. See

Vann v. Inst. of Nuclear Power Operations, Inc., No. 1:09-

CV-1169-CC-LTW, 2011 WL 13272741, at *6 (N.D. Ga. Oct. 6,

2011)(“[T]he Court finds that each affirmative defense, as

pled, satisfies the pleading standards of Rule 8 and provides

Plaintiff fair notice of the nature of the defense and the

issues Defendant intends to raise, which is all that Rule

8(c) requires.”).

     Contrary to Pinkston’s claim, USFBOT was not required to

file a verified answer or affidavit in support of its defenses

and affirmative defenses. See Fed. R. Civ. P. 11(a)(“Unless

a rule or statute specifically states otherwise, a pleading

need not be verified or accompanied by an affidavit.”); see

also Wilson v. JP Morgan Chase Bank, N.A., No. 2:11-CV-00135-

RWS, 2012 WL 603595, at *7 (N.D. Ga. Feb. 24, 2012)(“[T]here

is no requirement under the Federal Rules of Civil Procedure

— which apply in this federal court case — that Defendant

JPMorgan’s Answer or Counterclaim be verified. Accordingly,


                              7
this first argument does not support Plaintiff’s motion for

judgment on the pleadings.”). And Pinkston’s assertion that

each affirmative defense fails because it “does not specify

which numbered paragraph in the complaint [to which] it

corresponds” is false. (Doc. # 101 at 5). It is common

practice for affirmative defenses to be listed at the end of

an answer and to not specify the allegations of the complaint

to which the defenses relate. Finally, Pinkston is incorrect

that certain defenses or affirmative defenses violate Federal

Rule    of   Evidence      602   because   USFBOT’s     counsel     is    “an

incompetent witness.” (Id. at 6-7). Rule 602 requires that a

witness have personal knowledge of the matter on which he is

testifying. Fed. R. Evid. 602. It does not apply to the

defenses     and   affirmative       defenses   counsel    drafts        in   a

pleading for his client, which is not testimony.

       As the Court’s previous warnings (Doc. # 85 at 7-8; Doc.

# 107 at 10) have seemed to have little impact on Pinkston,

the Court wishes to make clear that it will not tolerate

further      bad   faith    motion   practice.    The     instant    Motion

advanced obviously frivolous arguments and leveled baseless

accusations of bad faith against USFBOT. The Court is thus

forced to conclude that the Motion was filed in bad faith.

So too for Pinkston’s motions for interlocutory appeal (Doc.


                                      8
# 93) and summary judgment (Doc. # 72), which were equally

frivolous. These motions did not result in sanctions for

Pinkston. But future bad faith motions will. These sanctions

would   likely    include    the   costs   that    USFBOT   incurs   in

responding to such motions, and may extend beyond that.

    Accordingly, it is now

    ORDERED, ADJUDGED, and DECREED:

    Pro   se     Plaintiff   Rachel    Nicole     Hoffler   Pinkston’s

Verified Dispositive Motion for Judgment on the Pleadings

(Doc. # 101) is DENIED.

    DONE and ORDERED in Chambers in Tampa, Florida, this

15th day of May, 2019.




                                   9
